Exhibit 10.13
CHANGE OF CONTROL AGREEMENT
          THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made and
entered into effective as of August 4, 2009 (the “Effective Date”), by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”), and
Norman A. Mckay (“Executive”).
          WHEREAS, the Company and Executive desire to enter into an agreement
regarding their respective rights and obligations in connection with a Change of
Control during the Term of this Agreement;
          THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
     1. Term. This Agreement shall begin on the Effective Date and shall
continue until August 20, 2011; provided, however, that commencing on August 20,
2011 and on each August 20 thereafter, the term of this Agreement shall
automatically be extended for one additional year (such initial period, plus any
extensions, plus, in the event of Executive’s Qualifying Termination of
Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of “Good Reason,” the
“Term”), unless at least 90 days prior to such August 20 date the Board shall
give written notice to Executive that the Term of this Agreement shall cease to
be so extended. However, if a Change of Control shall occur during the Term, the
Term shall automatically continue in effect for a period of 18 months plus, in
the event of Executive’s Qualifying Termination of Employment for Good Reason,
any additional time period necessitated by the Company’s right to cure as set
forth in the definition of “Good Reason,” commencing on the date of such Change
of Control. This Agreement shall automatically terminate on Executive’s
termination of employment, except as provided in the definition of “Protected
Period.” Termination of this Agreement shall not alter or impair any rights of
Executive arising under this Agreement on or prior to such termination.
     2. Qualifying Termination of Employment. If Executive incurs a Qualifying
Termination of Employment, Executive shall be entitled to the benefits provided
in Section 3 hereof. If Executive’s employment terminates for any reason other
than for a Qualifying Termination of Employment, then Executive shall not be
entitled to any benefits under this Agreement.
     3. Benefits Upon a Qualifying Termination of Employment.
     (a) Lump Sum. Following a Qualifying Termination of Employment, the Company
shall pay to Executive, not later than the 60th day following the Date of
Termination, an amount, in a lump sum payment, equal to the sum of:
     (i) The total of (A) Executive’s earned but unpaid Base Salary through the
Date of Termination plus (B) Executive’s Target Bonus for the current year
(prorated to Date of Termination) plus (C) any earned but unpaid Actual Bonus
for the prior year (if the prior year’s Actual Bonus has not yet been

 



--------------------------------------------------------------------------------



 



calculated as of the Date of Termination such amount shall be payable when
calculated, but in no event later than March 15th of the year following the
Termination Year); plus
     (ii) Any portion of Executive’s vacation pay accrued, but not used, for the
Termination Year as of the Date of Termination; plus
     (iii) The product of two (2) multiplied by the sum of Executive’s Base
Salary and Target Bonus amount for the Termination Year (not prorated); plus
     (iv) An amount equal to the total of the employer matching contributions
that would have been credited to Executive’s account under the 401(k) Plan and
any other deferred compensation plan of the Company (or any of its affiliated
companies) had Executive made the required amount of elective deferrals or
contributions to receive such maximum employer matching contributions under the
401(k) Plan and any other deferred compensation plan (and regardless of whether
Executive actually made any such elective deferrals or contributions) during the
12-month period immediately preceding the month of Executive’s Date of
Termination, multiplied by two (2); plus
     (v) Amounts previously deferred by Executive, if any, or earned but not
paid, if any, under any Company incentive and nonqualified deferred compensation
plans or programs as of the Date of Termination.
     (b) Continuing Medical Coverage. For a period of two (2) years from
Executive’s Date of Termination, or such longer period as may be provided by the
terms of the appropriate medical and/or welfare benefit plan, program, practice
or policy, the Company shall provide benefits to Executive and/or Executive’s
eligible dependents equal to those that would have been provided to them in
accordance with the plans, programs, practices and policies if Executive’s
employment had not been terminated; provided, however, that with respect to any
of such plans, programs, practices or policies requiring an employee
contribution, Executive shall continue to pay the monthly employee contribution
for same, and provided further, that if Executive becomes employed by another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.
     (c) Awards. All stock options, restricted stock, restricted stock units, or
other awards based in common stock of the Company, and all common units, unit
appreciation rights, unit options and other awards based in common units
representing limited partner interests of the Partnership, and all cash-based
incentive awards held by Executive and not previously vested shall be 100%
vested as of Executive’s Date of Termination (except with respect to awards
denominated in or relating to common units of the Partnership that, by their
terms, continue to vest following a termination of employment without cause or
for good reason); provided, however, that with respect to an award that is
subject to Code Section 409A, such acceleration of vesting under this Section
3(c) shall

 



--------------------------------------------------------------------------------



 



not cause an impermissible acceleration of payment or change in form of payment
of such award under Code Section 409A. Notwithstanding the terms of any Company
(or affiliate) plan or agreement between the Company (or affiliate) and
Executive to the contrary, the accelerated vesting of all stock options,
restricted stock, restricted stock units, or other awards required pursuant to
the terms of this Section 3(c) shall govern.
     (d) Interest. If any payment due under the terms of this Agreement is not
timely made by the Company, its successors or assigns, interest shall accrue on
such payment at the highest maximum legal rate permissible under applicable law
from the date such payment first became due through the date it is paid (with
such interest paid in a single lump sum as of the date the Company makes the
late payment).
     (e) Release. Notwithstanding anything in this Agreement to the contrary, no
payment shall be made or benefits provided pursuant to this Agreement unless
Executive signs and returns to the Company within 50 days following the date of
a Qualifying Termination of Employment, and does not revoke within seven days
thereafter, a complete release and waiver, in exchange for the severance
payments described in Section 3(a) above, among other items, of all claims for
liability and damages in any way related to Executive’s employment against the
Company, its affiliates, their directors, officers, employees and agents, and
their employee benefit plans and fiduciaries and agents of such plans in a form
provided by the Company.
     (f) Severance Offset. Any cash severance payments provided under Section
3(a) shall be offset or reduced by the amount of any cash severance amounts
payable to Executive under any other individual agreement the Company or an
affiliate may have entered into with Executive or any severance plan or program
maintained by the Company or any affiliate for employees in general, but only to
the extent such severance amounts are payable in the same form and in the same
calendar year in which such cash severance payments under this Agreement are to
be made.
     (g) Code Section 409A Matters.
     (i) This Agreement is intended to comply with, and shall be interpreted
consistent with the applicable requirements of, Code Section 409A and any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of Code Section 409A. Executive shall have no right
to specify the calendar year during which any payment hereunder shall be made.
     (ii) All reimbursements and in-kind benefits provided pursuant to this
Agreement shall be made in accordance with Treasury Regulations Section
1.409A-3(i)(1)(iv) such that any reimbursements or in-kind benefits will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, (A) the amounts reimbursed and in-kind
benefits under this Agreement, other than with respect to medical benefits
provided under Section 3(b), during Executive’s taxable year may not affect the
amounts reimbursed or in-kind benefits provided in any other taxable year,
(B) the

 



--------------------------------------------------------------------------------



 



reimbursement of an eligible expense shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.
     (iii) If Executive is a “specified employee” within the meaning of Code
Section 409A as of his Date of Termination, distributions or benefits that are
subject to Code Section 409A shall be made under this Agreement on the later of
(A) the date that such distribution or benefit is otherwise to be provided under
this Agreement and (B) the earlier of (x) the first business day that occurs
following the expiration of six months after Executive’s Date of Termination or
(y) the date of Executive’s death. The severance payments under Section 3(a) are
deferred compensation subject to the foregoing provision. In addition, in the
event of a payment delayed under this Section 3(g)(iii), the Company agrees to
pay to Executive, as of the date it makes the delayed payment, simple interest
on such delayed amount at the applicable Federal rate provided for in Code
Section 7872(f)(2)(A), based on the number of days the payment was delayed. If
Executive disagrees with the Company’s determination that Code Section 409A
requires such six-month delay with respect to a payment or benefit, such payment
or benefit can be made prior to such delayed payment date if Executive agrees in
writing (in the form approved by the Company) that should the IRS subsequently
assert that some or all of the payments or benefits made pursuant to this
Agreement do not comply with the requirements of Code Section 409A, then
(i) Executive agrees that he is solely responsible for all taxes, excise taxes,
penalties and interest resulting from such determination, and that he will not
seek contribution, reimbursement or any other recovery from the Company or any
of its affiliates, officers, employees or directors for any taxes, excise taxes,
interest or penalties paid or due or any costs he incurs in challenging such
position of the IRS, and (ii) Executive will reimburse, and hold the Company,
its affiliates, officers, employees or directors harmless for, any costs,
including attorneys fees and costs of court, penalties or fees, that it may
incur in connection with a later determination that the payments made pursuant
to this Agreement are covered by Code Section 409A and were not properly
reported as such.
     4. Restrictions and Obligations of Executive.
     (a) Consideration for Restrictions and Covenants. The Company and Executive
agree that the principal consideration for the agreement to make the payments
provided in this Agreement by the Company to Executive is Executive’s compliance
with the undertakings set forth in this Section 4. Notwithstanding any other
provision of this Agreement to the contrary, Executive agrees to comply with the
provisions of this Section 4 only if Executive actually receives any such
payments from the Company pursuant to this Agreement.
     (b) Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement,

 



--------------------------------------------------------------------------------



 



Executive agrees that Executive will not, while employed by the Company or any
affiliate and thereafter for a period of two years, disclose or make available
to any other person or entity, or use for Executive’s own personal gain, any
Confidential Information, except for such disclosures as required in the
performance of Executive’s duties with the Company or as may otherwise be
required by law or legal process (in which case Executive shall notify the
Company of such legal or judicial proceeding as soon as practicable following
his receipt of notice of such a proceeding, and permit the Company to seek to
protect its interests and information).
     (c) Non-Solicitation or Hire. During the term of Executive’s employment
with the Company or any affiliate thereof and for a two-year period following
the termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly (i) employ or seek to employ any person who is at the
date of termination, or was at any time within the six-month period preceding
the date of termination, an officer, general manager or director or equivalent
or more senior level employee of the Company or any of its subsidiaries or
otherwise solicit, encourage, cause or induce any such employee of the Company
or any of its subsidiaries to terminate such employee’s employment with the
Company or such subsidiary for the employment of another company (including for
this purpose the contracting with any person who was an independent contractor
(excluding consultant) of the Company during such period) or (ii) take any
action that would interfere with the relationship of the Company or its
subsidiaries with their suppliers or customers without, in either case, the
prior written consent of the Company’s Board of Directors, or engage in any
other action or business that would have a material adverse effect on the
Company.
     (d) Non-Competition. During the term of Executive’s employment with the
Company, or any affiliate thereof and for a two-year period following the
termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly:
     (i) Engage in any managerial, administrative, advisory, consulting,
operational or sales activities in a Restricted Business anywhere in the
Restricted Area, including, without limitation, as a director or partner of such
Restricted Business, or
     (ii) Organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.
Nothing contained in this Section 4 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than 3% of any class of equity securities of such entity or
(ii) such entity is not a public entity and Executive (A) is not a controlling
Person of, or a

 



--------------------------------------------------------------------------------



 



member of a group that controls, such entity and (B) does not own, directly or
indirectly, more than 1% of any class of equity securities of such entity.
     (e) Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Section 4(b), (c), and (d) above will not be an adequate remedy and
that irreparable injury will result to the Company, its business and property,
in the event of such a breach. For that reason, Executive agrees that in the
event of a breach, in addition to recovering legal damages, the Company is
entitled to proceed in equity for specific performance or to enjoin Executive
from violating such provisions.
     5. Miscellaneous Provisions.
     (a) Definitions Incorporated by Reference. Reference is made to Annex I
hereto for definitions of certain capitalized terms used in this Agreement, and
such definitions are incorporated herein by such reference with the same effect
as if set forth herein.
     (b) No Other Mitigation or Offset; Legal Fees. The provisions of this
Agreement are not intended to, nor shall they be construed to, require that
Executive mitigate the amount of any payment or benefit provided for in this
Agreement by seeking or accepting other employment. Except as provided in
Section 3(b), the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned or health benefits
received by Executive as the result of employment outside of the Company.
Without limitation of the foregoing, except as provided in Section 3(f), the
Company’s obligations to Executive under this Agreement shall not be affected by
any set off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against Executive.
     (c) Cooperation. If Executive becomes entitled to severance benefits under
Section 3 of this Agreement, Executive agrees, for a one-year period following
the Date of Termination, to provide reasonable cooperation to the Company in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary,
provided such cooperation relates to matters concerning Executive’s duties with
the Company and the requests do not, in the good faith opinion of Executive,
materially interfere with Executive’s other activities.
     (d) Successors; Binding Agreement.
     (i) Except in the case of a merger involving the Company with respect to
which under applicable law the surviving corporation of such merger will be
obligated under this Agreement in the same manner and to the same extent as the
Company would have been required if no such merger had taken place, the Company
will require any successor, by purchase or otherwise, to all or substantially
all of the business and/or assets of the Company, to execute an

 



--------------------------------------------------------------------------------



 



agreement whereby such successor expressly assumes and agrees to perform this
Agreement in the same manner and to the same extent as the Company would have
been required if no such succession had taken place and expressly agrees that
Executive may enforce this Agreement against such successor. Failure of the
Company to obtain any such required agreement and to deliver such agreement to
Executive prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to payment from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive had terminated Executive’s employment for Good Reason in connection
with a Change of Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that executes and delivers the agreement provided for in
this Section 5(d)(i) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
     (ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s beneficiary as filed with the Company pursuant
to this Agreement or, if there be no such designated beneficiary, to Executive’s
estate.
     (e) Notice. All notices, consents, waivers, and other communications
required under this Agreement must be in writing and will be deemed to have been
duly given when (i) delivered by hand (with written confirmation of receipt),
(ii) sent by facsimile (with confirmation of receipt), provided that a copy is
mailed by certified mail, return receipt requested, or (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
If to the Company:
Exterran Holdings, Inc.
16666 Northchase Drive
Houston, Texas 77060
Attn: Chairman of the Board of Directors
Facsimile No.: 713-836-7953
If to Executive:
Norman A. Mckay
Villa No. 9, Cluster 35
Jumeirah Islands, Dubai

 



--------------------------------------------------------------------------------



 



     (f) Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and by the Chairman of the Board or an authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     (g) Validity. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     (i) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
     (j) Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Executive and on behalf of the Company
by its duly authorized representative.
     (k) Disputes. The parties agree to resolve any claim or controversy arising
out of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The Company shall reimburse
Executive, not later than December 31st of the calendar year incurred (or, if
later, the last day of the month following the month incurred), for all legal
fees and expenses incurred by Executive in connection with any dispute arising
under this Agreement on or after the Effective Date, including, without
limitation, the fees and expenses of the arbitrator, unless the arbitrator finds
Executive brought such claim in bad faith, in which event each party shall pay
its own costs and expenses and Executive shall repay the Company any fees and
expenses previously paid on Executive’s behalf by the Company.
     The parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding instituted in any federal, state, or
local court or before any administrative tribunal with respect to any
controversy or dispute arising during the period of this Agreement and which is
arbitrable as herein set forth. The arbitration provisions hereof shall, with
respect to such controversy or dispute, survive the

 



--------------------------------------------------------------------------------



 



termination of this Agreement. This Section 5(k) shall be administered in
accordance with the disputed payment provisions of Treasury
Regulation Section 1.409A-3(g).
     (l) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.
     (m) No Employment Agreement. Nothing in this Agreement shall give Executive
any rights to (or impose any obligations for) continued employment by the
Company or any of its affiliates or any successors, nor shall it give the
Company any rights (or impose any obligations) with respect to continued
performance of duties by Executive for the Company or any of its affiliates or
any successors.
     (n) Entire Agreement. This instrument contains the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, nothing in this Agreement shall affect Executive’s
rights under such compensation and benefit plans and programs of the Company in
which Executive may participate, except as may be explicitly provided in this
Agreement.
          IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement in multiple counterparts effective for all purposes as of the
Effective Date.

            EXTERRAN HOLDINGS, INC.
      By:           Ernie L. Danner        President and Chief Executive
Officer        EXECUTIVE
            Norman A. Mckay           

 



--------------------------------------------------------------------------------



 



ANNEX I
TO
CHANGE OF CONTROL AGREEMENT
Definitions:

1.   401(k) Plan. “401(k) Plan” shall mean the Company’s 401(k) Retirement and
Savings Plan or any successor plan and any other Code Section 401(a) qualified
plan that includes a cash or deferral arrangement under Code Section 401(k).  
2.   Actual Bonus. “Actual Bonus” shall mean the specific annual incentive award
approved for Executive by the Board in the case of the Section 16 officers of
the Company or approved by the Chief Executive Officer for non-Section 16
officers of the Company.   3.   Base Salary. “Base Salary” shall mean an
Executive’s annual rate of base salary (without regard to bonus compensation) as
in effect immediately prior to the Change of Control or as the same may be
increased from time to time thereafter.   4.   Board. “Board” shall mean the
Board of Directors of the Company.   5.   Cause. The Company shall have “Cause”
to terminate Executive’s employment only upon (a) the commission by Executive of
an act of fraud, embezzlement or willful breach of a fiduciary duty to the
Company or an affiliate (including the unauthorized disclosure of confidential
or proprietary material information of the Company or an affiliate), (b) a
conviction of Executive (or a plea of nolo contendere in lieu thereof) for a
felony or a crime involving fraud, dishonesty or moral turpitude, (c) willful
failure of Executive to follow the written directions of the Board; (d) willful
misconduct by Executive as an employee of the Company or an affiliate; (e) the
willful failure of Executive to render services to the Company or an affiliate
in accordance with Executive’s employment arrangement, which failure amounts to
a material neglect of Executive’s duties to the Company or an affiliate; or
(f) Executive’s substantial dependence, as determined in the sole discretion of
the Board, on any drug, immediate precursor or other substance listed on
Schedule IV of the Federal Comprehensive Drug Abuse Prevention and Control Act
of 1970, as amended.   6.   Change of Control. A “Change of Control” of the
Company shall mean:

  (a)   The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (c) of
this definition shall not constitute a Change of Control; or

A-1



--------------------------------------------------------------------------------



 



  (b)   Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     (c)   The consummation of a reorganization, merger or
consolidation involving the Company or any of its subsidiaries, or the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole (other than to an entity wholly
owned, directly or indirectly, by the Company) (each, a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) at least a majority of the
members of the board of directors of the Resulting Corporation were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction. The term
“Resulting Corporation” means (1) the Company or its successor, or (2) if as a
result of a Corporate Transaction the Company or its successor becomes a
subsidiary of another entity, then such entity or the parent of such entity, as
applicable, or (3) in the event of a Corporate Transaction involving the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, then the transferee of such
assets or the parent of such transferee, as applicable, in such Corporate
Transaction. Notwithstanding the foregoing, neither the sale, lease or other
disposition of assets by the Company or its subsidiaries to the Partnership or
its subsidiaries or their successors nor the sale, lease or other disposition of
any interest in the Partnership, its general partner or its subsidiaries or
their successors shall, in and of itself, constitute a Change of Control for
purposes of this Agreement.

7.   Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.   8.
  Confidential Information. “Confidential Information” shall mean any and all
information, data and knowledge that has been created, discovered, developed or

A-2



--------------------------------------------------------------------------------



 



  otherwise become known to the Company or any of its affiliates or ventures or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement.   9.   Date of Termination. “Date of
Termination” shall mean (a) if Executive terminates his employment for Good
Reason, that date provided in the definition of Good Reason, (b) with respect to
a termination prior to a Change of Control that is deemed to be during the
Protected Period (as provided in said definition), the date of such termination,
or (c) if Executive’s employment is terminated for any other reason on or after
a Change of Control, the date of such termination, and, in the case of each of
clauses (a), (b) and (c) above, such termination is also a “separation from
service” within the meaning of Code Section 409A.   10.   Disability. A
“Disability” means Executive is entitled to long-term disability benefits under
the Company’s long-term disability plan.   11.   Exchange Act. “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended.   12.   Good Reason.
“Good Reason” shall mean the occurrence of any of the following without
Executive’s express written consent:

  (a)   A permanent change in Executive’s duties or responsibilities which are
materially inconsistent with either the type of duties and responsibilities of
Executive then in effect or with Executive’s title, but excluding any such
change that is in conjunction with and consistent with a promotion of Executive;
    (b)   A reduction in Executive’s Base Salary.     (c)   A reduction in
Executive’s annual Target Bonus percentage of Base Salary as in effect
immediately prior to the Change of Control;     (d)   A material reduction in
Executive’s employee benefits (without regard to bonus compensation, if any) if
such reduction results in Executive receiving benefits which are, in the
aggregate, materially less than the benefits received by other comparable
employees of the Company generally;     (e)   Executive’s being required to be
based at any other office or location of employment more than 50 miles from
Executive’s primary office or location of employment immediately prior to the
Change of Control; or     (f)   The willful failure by the Company to pay any
compensation to Executive when due.

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination due to such matter within 18 months of
the date of

A-3



--------------------------------------------------------------------------------



 



occurrence of the Change of Control. If Executive fails to give such Notice of
Termination timely, Executive shall be deemed to have waived all rights
Executive may have under this Agreement with respect to such matter. The Company
shall have 30 business days from the date of such Notice of Termination to cure
the matter. If the Company cures the matter, such Notice of Termination shall be
deemed rescinded. If the Company fails to cure the matter timely, Executive
shall be deemed to have terminated at the end of such 30-day period.

13.   IRS. “IRS” shall mean the Internal Revenue Service.   14.   Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that sets forth in reasonable detail the facts and
circumstances for termination of Executive’s employment.   15.   Partnership.
“Partnership” shall mean Exterran Partners, L.P.   16.   Person. “Person” shall
mean any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act.   17.   Protected Period. The “Protected Period”
shall mean the period of time beginning with the Change of Control and ending on
the 18-month anniversary of such Change of Control or Executive’s death, if
earlier; provided, however, if Executive’s employment with the Company is
terminated during the Term and within six months prior to the date on which a
Change of Control occurs (e.g., not during the Protected Period), and it is
reasonably demonstrated by Executive that such termination was at the request of
a third party who has taken steps reasonably calculated to effect the Change of
Control, or otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the Change of Control shall be
deemed to have occurred on the date immediately prior to the date of Executive’s
termination and Executive shall be deemed terminated by the Company during the
Protected Period other than for Cause.   18.   Qualifying Termination of
Employment. A “Qualifying Termination of Employment” shall mean a termination of
Executive’s employment during the Protected Period either (a) by the Company
other than for Cause or (b) by Executive for a Good Reason. The Executive’s
death or Disability during the Protected Period shall not constitute a
Qualifying Termination of Employment.   19.   Restricted Area. “Restricted Area”
shall mean any state in the United States, or any country in which the Company
or its subsidiaries engages in any Restricted Business at any time during the
term of Executive’s employment with the Company.   20.   Restricted Business.
“Restricted Business” shall mean the business of designing, manufacturing,
servicing, operating, marketing, assembling, renting or leasing of air or gas
compressors or devices using comparable technologies or other business in which
the Company or its subsidiaries may be engaged during the term of Executive’s
employment with the Company. To the extent that any entity is primarily engaged
in a business other

A-4



--------------------------------------------------------------------------------



 



    than a Restricted Business, the term “Restricted Business” shall mean the
operations, division, segment or subsidiary of such entity that is engaged in
any Restricted Business.   21.   Target Bonus. “Target Bonus” shall mean the
target annual incentive award opportunity for an Executive expressed as a
percentage of salary as set forth in the annual management incentive plan
covering such Executive.   22.   Term. “Term” shall have the meaning set forth
in Section 1 of this Agreement.   23.   Termination Year. “Termination Year”
shall mean the calendar year during which Executive’s Date of Termination
occurs.

A-5